                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISON

FOODONICS INTERNATIONAL, INC.,               )
a Florida corporation,
                                             )
       Plaintiff,
                                             )
v.                                                          Case No.: 3:17-cv-1054-J-32JRK
                                             )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF                     )
REVOCABLE TRUST, a Georgia trust,
                                    )
      Defendant.
____________________________________)

DINA KLEMPF SROCHI, as Trustee               )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,            )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF         )
TRUST,
                                             )
       Counterclaim Plaintiffs,
                                             )
v.
                                             )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN             )
JACQUES KLEMPF,
                                    )
      Counterclaim Defendants.
____________________________________)

                                  NOTICE OF APPEARANCE

       Notice is hereby given to the Clerk and all parties of record that Daniel K. Bean and

Andrew J. Steif enter their appearance in this case as co-counsel for Plaintiff / Counterclaim

Defendant, Foodonics International Inc. and for Counterclaim Defendant, Kevin Jacques Klempf.

All future notices, copies of pleadings, papers, and other materials relevant to this action should
be served upon:

                                    Daniel K. Bean, Esq.
                                    Andrew J. Steif, Esq.
                                  ABEL BEAN LAW P.A.
                              50 North Laura Street, Suite 2500
                                   Jacksonville, FL 32202
                                 dbean@abelbeanlaw.com
                                  asteif@abelbeanlaw.com

DATED: October 14, 2019

                                                  Respectfully submitted,

                                                  /s/ Daniel K. Bean
                                                  Daniel K. Bean, Esq.
                                                  Florida Bar No.:0015539
                                                  Primary: dbean@abelbeanlaw.com
                                                  Andrew J. Steif, Esq.
                                                  Florida Bar No.: 0042475
                                                  Primary: asteif@abelbeanlaw.com
                                                  ABEL BEAN LAW, PA
                                                  50 North Laura Street, Suite 2500
                                                  Jacksonville, Florida 32202
                                                  Telephone: (904) 516-5423

                                                  Attorneys for Foodonics International, Inc.
                                                  and Kevin Jacques Klempf


                               CERTIFICATE OF SERVICE

       I hereby certify that on October 14, 2019, I electronically filed the foregoing document

using the CM/ECF system which will send notification of such filing to all counsel of record

registered in the CM/ECF system.


                                                  /s/Daniel K. Bean
                                                  Daniel K. Bean, Esq.
